DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 4/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following informalities: 
Claim 24 is currently dependent upon cancelled claim 1, and should be rewritten to dependent on a currently pending claim. For present purposes of examination, the claim has been interpreted to be dependent upon claim 17. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the carrier" in lines 6 and 7.  There is insufficient antecedent basis for this limitation in the claim. Note that “the distal end” and “the proximal end” of the carrier also lacks antecedent basis. 
Claim 17 recites the limitation "the remaining edges" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether this is a particular structural element of the conductor or a feature that occurs with the portion of the conductor removed and is therefore indefinite due to a lack of antecedent basis. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 18-24 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins et al. (U.S. Pub. No. 20100114020) hereinafter Hawkins ‘020, in view of Hawkins et al. (U.S. Pub. No. 20090312768) hereinafter Hawkins ‘768, in view of Kunis et al. (U.S. Pat. No. 7850685) hereinafter Kunis, in further view of Jensen (U.S. Pub. No. 20090299447) hereinafter Jensen. 
Regarding claim 17, primary reference Hawkins ‘020 teaches:
A device for generating shock waves for treating calcified lesion within a blood vessel or a calcified aortic valve (abstract) comprising: 
an elongated support ([0009], elongated tube, with balloon at end of the tube; [0026]; [0027], elongated tube 23 as shown in figure 2; [0028]; see also figure 3); 
a chamber mounted on the support, said chamber being fillable with a conductive liquid ([0008]-[0009], balloon is considered to be a chamber and is mounted at the distal end of the elongated tube; [0010]-[0011]; [0026]; [0027], balloon 22 is considered to be the chamber and is fillable with a mixture than can produce shock waves (conductive/saline); [0028]; figures 1-3); and 
a conductor that extends towards the distal end of the carrier ([0012]-[0013]; [0026]; [0027]; [0028], high voltage catheter 32 is considered to be the carrier, with the first cable forming the conductor that goes to the distal end of the support. In light of the 112(b) rejection above, “the carrier” has been interpreted to correspond to an elongate tube used to direct the conductor toward the distal end of the device), the conductor being surrounded by insulative material ([0018], “and an outer conductive shield insulated from the inner conductor.”; [0027]; [0028], outer conductive shields are thus insulated from the inner conductor), there being at least a location along the length of the conductor where a portion of the insulative material is removed and wherein a portion of the conductor is also removed to expose the remaining edges of the conductor to the conductive liquid within the chamber ([0012]-[0013]; [0026]-[0027]; [0028], the electrode pair 34 at the distal end of the cable forms a locations along the conductor wherein a portion of the insulative gap between the outer conductive shield and the inner conductor is removed, see figure 3 which shows the center conductor 33 exposed at the point of the electrode pairs, within the balloon 22 which includes the conductive shock wave producing liquid within the chamber), each location defining an electrode pair, with the electrode pairs being arranged such that when a sufficiently high voltage pulse is applied to the proximal ends of the conductor, arcs are generated in the conductive liquid adjacent each electrode pair thereby creating a low impedance current path across electrode pairs whereby the current will flow, with a shock wave being generated from each electrode pair ([0012], “arc generator” produces arcs in the conductive liquid by the shock wave process; [0013]-[0019]; [0026]-[0027]; [0028], for the production of shockwaves as discussed in the cited paragraph with the electrode pairs, one of ordinary skill in the art would understand that the electrodes formed at the distal end of the cables that are each described as a “pair” would include a pair of electrode elements in order to produce the shock wave generation in the liquid filled balloon catheter portion. One of ordinary skill in the art would also understand the generation of arcs across an electrode pair form the “low impedance current path” to deliver timed shock waves to the target tissue see, [0027]).
Primary reference Hawkins ‘020 fails to teach:
an electrode pair having a gap,
However, the analogous art of Hawkins ‘768 of a balloon catheter with a shock wave system (abstract) teaches:
an electrode pair having a gap ([0052], gap between the electrodes is where high voltage is supplied for shockwave generation),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shockwave catheter device of Hawkins ‘020 to incorporate the electrode gap as taught by Hawkins ‘768 because the use of a gap in combination with sufficiently high voltage pulses provides for a repeatably generated mechanical shockwave for tissue treatment. This feature provides for accurate microsecond length pulses based on a variable voltage source (Hawkins ‘768, [0052]). 
Primary reference Hawkins ‘020 fails to teach:
there being at least two locations along the length of the conductor where an electrode is formed
and wherein the gaps of the electrode pairs are connected in series,
However, the analogous art of Kunis of an electrode-based catheter tissue treatment system (abstract) teaches:
there being at least two locations along the length of the conductor where an electrode is formed  (col 5, lines 18-27; col 7, lines 53-58; figure 17b see col 24, lines 45-52, ablation elements 188 includes three locations along the support; col 25, lines 26-56, the ablation elements can be electrodes and are a plurality of electrodes along the electrical connection in series)
and wherein the gaps of the electrode pairs are connected in series (col 5, lines 18-27; col 7, lines 53-58; col 25, lines 26-56, the ablation elements can be electrodes connected in series),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shockwave catheter device of Hawkins ‘020 and Hawkins ‘768 to incorporate the at least two of a plurality of electrode pairs with gaps connected in series as taught by Kunis because with devices with large numbers of electrodes, adding further individual pairs of wires for each electrode may be bulky and compromise the cross-sectional profile of the catheter. By connecting the electrodes in a series configuration, the required dimensions of the device can be reduced and improve the operational efficiency (Kunis, col 25, lines 59-62). 
Primary reference Hawkins ‘020 further fails to teach:
a conductor that extends towards the distal end of the carrier and then back towards the proximal end of the carrier
However, the analogous art of Jensen of a minimally invasive catheter based mechanical stimulation and treatment device (abstract) teaches:
An electrode wire that extends towards the distal end of the carrier and then back towards the proximal end of the carrier ([0122], as shown in figure 7A, the ring support 71A contains electrodes 72 and extends out toward the distal end of the catheter 76 and forms a loop back towards the proximal end of the catheter 76)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shockwave catheter device of Hawkins ‘020, Hawkins ‘768 and Kunis to incorporate the conductor extending toward the distal end of the carrier and back toward the proximal end of the carrier as taught by Jensen because using a loop configuration of the electrode wire to position the electrodes at the distal end of the carrier enables a broader more accurate positioning of individual electrode devices. This enables more accurate generation of broadly dispersed energy and enhanced coverage area of the device (Jensen, [0122]).
Regarding claim 18, the combined references of Hawkins ‘020, Hawkins ‘768, Kunis, and Jensen teach all of the limitations of claim 17. Primary reference Hawkins ‘020 further teaches:
where the two locations are on the same side of the elongated support ([0012]-[0013]; [0026]-[0027]; [0028], the electrode pair 34 at the distal end of the cable and the electrode pair 34 at the distal end of a second cable form two locations along the conductor that are both located on the distal end portion (same side) of the elongated support of the elongate tube).
Regarding claim 19, the combined references of Hawkins ‘020, Hawkins ‘768, Kunis, and Jensen teach all of the limitations of claim 17. Primary reference Hawkins ‘020 further teaches:
wherein the conductive element is a wire ([0012]-[0013]; [0026]; [0027]; [0028], the element includes the center conductor 33 (or 37) and the cables are considered to be a wire).
Regarding claim 20, the combined references of Hawkins ‘020, Hawkins ‘768, Kunis, and Jensen teach all of the limitations of claim 17. Primary reference Hawkins ‘020 further fails to teach:
where electrode pairs are created at three locations along the support
However, the analogous art of Kunis of an electrode-based catheter tissue treatment system (abstract) teaches:
where electrode pairs are created at three locations along the support (col 5, lines 18-37, teach to the present electrodes of the device used to generate a variety of forms of energy including “acoustic, ultrasound, electrical, magnetic, microwave, thermal, chemical, light, mechanical radiation, and combinations thereof”; figure 17b see col 24, lines 45-52, ablation elements 188 includes three locations along the support; col 25, lines 25-36, teach to the use of multiple electrodes beyond two electrodes).
Regarding claim 21, the combined references of Hawkins ‘020, Hawkins ‘768, Kunis, and Jensen teach all of the limitations of claim 17. Primary reference Hawkins ‘020 further fails to teach:
wherein one electrode in each pair has a larger exposed surface area then the remaining electrode in the pair
However, the analogous art of Hawkins ‘768 of a balloon catheter with a shock wave system (abstract) teaches:
wherein one electrode in each pair has a larger exposed surface area then the remaining electrode in the pair (As shown in figure 15 and [0064], the electrode 114 is configured as a parabolic reflector with electrode 112 positioned at the coaxial center of the reflector 114. This forms a larger surface area of the electrode 114, than the smaller central electrode 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shockwave catheter device of Hawkins ‘020, Hawkins ‘768, Kunis, and Jensen to incorporate the electrodes of each pair having different exposed surface areas as taught by Hawkins ‘768 because it enables the use of the parabolic shape of the larger reflector electrode to focus shockwave energy in a desired direction of the target tissue (Hawkins ‘768, [0064]). 
Regarding claim 23, the combined references of Hawkins ‘020, Hawkins ‘768, Kunis, and Jensen teach all of the limitations of claim 17. Primary reference Hawkins ‘020 further teaches:
wherein the chamber is in the form of an inflatable angioplasty balloon ([0008]-[0009], balloon is considered to be a chamber and is mounted at the distal end of the elongated tube; [0010]-[0011]; [0026]; [0027], balloon 22 is considered to be the chamber and is fillable with a mixture than can produce shock waves (conductive/saline); [0028]; figures 1-3).
Claims 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hawkins ‘020, in view of Hawkins ‘768, in view of Kunis, in further view of Jensen as applied to claim 17 above, and further in view of Hawkins et al. (U.S. Pub. No. 20120221013) hereinafter Hawkins ‘013. 
Regarding claim 22, the combined references of Hawkins ‘020, Hawkins ‘768, Kunis, and Jensen teach all of the limitations of claim 17. Primary reference Hawkins ‘020 further fails to teach:
wherein the elongated support includes a guide wire lumen
However, the analogous art of Hawkins ‘013 of an angioplasty catheter with a shock wave balloon system (abstract) teaches:
wherein the elongated support includes a guide wire lumen ([0005], guide wire lumen sheath; [0038], carrier 21 includes a lumen with which a guidewire can be inserted; [0054]; [0056]; [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shockwave catheter device of Hawkins ‘020, Hawkins ‘768, Kunis, and Jensen to incorporate the guide wire lumen as taught by Hawkins ‘013 because it enables the use of the device with a guidewire to accurately guide the catheter into the treatment position (Hawkins ‘013, [0038]). This improves accuracy of the procedure and improves surgical outcomes. 
Regarding claim 24, the combined references of Hawkins ‘020, Hawkins ‘768, Kunis, and Jensen teach all of the limitations of claim 17 (note see claim objection above with respect to dependency on cancelled claim 1). Primary reference Hawkins ‘020 further fails to teach:
wherein the voltage of the voltage pulse is between 100 and 3000 volts
However, the analogous art of Hawkins ‘013 of an angioplasty catheter with a shock wave balloon system (abstract) teaches:
wherein the voltage of the voltage pulse is between 100 and 3000 volts ([0029], 100 to 3000 volts; [0039]; [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shockwave catheter device of Hawkins ‘020, Hawkins ‘768, Kunis, and Jensen to incorporate the voltage of the voltage pulse between 100 and 3000 volts as taught by Hawkins ‘013 because a shock wave with an electrical arc requires a combination of voltage, electrode spacing, electrode surface area, and pulse duration. By including the specific voltage range as taught by Hawkins ‘013, a sufficiently powerful voltage pulse can produce a mechanical shockwave in the balloon to treat the surrounding tissue (Hawkins ‘013, [0029]; [0039]; [0052]). Therefore the specific voltage range produces reproduceable and precise shockwave pulses. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                         

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791